77704: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-25290: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77704


Short Caption:STATE, DEP'T OF CORR. VS. DEROSACourt:Supreme Court


Lower Court Case(s):Carson City - First Judicial District - 18OC001501BClassification:Civil Appeal - Administrative Agency - General


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:12/21/2018 / Wasick, DavidSP Status:Completed


Oral Argument:Oral Argument Location:


Submission Date:03/27/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantThe State of Nevada Department of CorrectionsCameron P. Vandenberg
							(Attorney General/Reno)
						


RespondentPatricia DeRosa
					In Proper Person
				





Docket Entries


DateTypeDescriptionPending?Document


12/20/2018Filing FeeAppeal Filing Fee Waived.  State/County/Municipality. (SC)


12/20/2018Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)18-909714




12/20/2018Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed. (SC)18-909716




12/21/2018Settlement NoticeIssued Notice: Assignment to Settlement Program. Issued Assignment Notice to NRAP 16 Settlement Program.  Settlement Judge: David Wasick. (SC).18-909891




01/04/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-00487




01/07/2019Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for March 18, 2019, at 10:00 am. (SC).19-00934




01/07/2019Settlement Program ReportFiled Interim Settlement Program Report. The settlement conference is continued to the following date: March 28, 2019 at 10:00 am. (SC).19-00927




03/04/2019Settlement Program ReportFiled Amended ECAR/Not Appropriate for Settlement Program. This case is not appropriate for mediation.  (SC).19-09685




03/06/2019Settlement Order/ProceduralFiled Order Removing From Settlement Program/Briefing Reinstated. This appeal is removed from the settlement program.  Appellant: 14 days transcript request; 90 days opening brief and appendix. (SC).19-10021




03/15/2019Transcript RequestFiled Certificate That No Transcript Is Being Requested. (SC)19-11679




06/04/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: June 18, 2019. (SC).19-24098




06/18/2019BriefFiled Appellant's Opening Brief and Joint Appendix Volume 1 (REJECTED PER NOTICE ISSUED ON 06/18/19). (SC)


06/18/2019Notice/OutgoingIssued Notice of Deficient Brief. Corrected Opening Brief and Joint Appendix due: 5 days. (SC)19-26400




06/19/2019BriefFiled Appellant's Opening Brief. (SC)19-26420




06/19/2019AppendixFiled Joint Appendix Volume 1. (SC)19-26421




07/12/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent's Answering Brief due: August 2, 2019. (SC).19-29826




08/02/2019BriefFiled Respondent's Answering Brief. (SC)19-32672




08/28/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Reply Brief due:  September 17, 2019.  (SC)19-35995




09/11/2019MotionFiled Appellant's Motion for Extension of Time (Reply Brief). (SC)19-37958




09/12/2019Notice/IncomingFiled Errata to Appellant's Motion for Extension of Time (Reply Brief). (SC)19-38155




09/23/2019Order/ProceduralFiled Order Granting Motion. Appellant's Reply Brief due: October 17, 2019. (SC).19-39524




10/17/2019BriefFiled Appellant's Reply Brief. (SC).19-43128




10/18/2019Case Status UpdateBriefing Completed/To Screening. (SC).


01/30/2020MotionFiled Respondent's Motion to Withdraw as Counsel for Respondent Patricia DeRosa. (SC)20-04159




02/13/2020Order/ProceduralFiled Order Granting Motion. The clerk of this court shall remove attorney Thomas J. Donaldson, Sue S. Matuska, and Dyer Lawrence, LLP from the docket in this appeal. Respondent's Notice of Appearance due: 30 days. (SC).20-06113




03/27/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument. (SC).20-11757




04/01/2020Notice of Appeal DocumentsFiled Copy of District Court Docket Entries. (SC).20-12463




07/09/2020Opinion/DispositionalFiled Authored Opinion. "Reversed and remanded." Before: Parraguirre/Hardesty/Cadish. Author: Parraguirre, J. Majority: Parraguirre/Hardesty/Cadish. 136 Nev. Adv. Opn. No. 37. NNP20-RP/JH/EC. (SC)20-25290




07/21/2020Notice of Appeal DocumentsFiled District Court Docket Entries. (SC)20-26507




08/03/2020RemittiturIssued Remittitur. (SC)20-28213




08/03/2020Case Status UpdateRemittitur Issued/Case Closed. (SC)


08/24/2020RemittiturFiled Remittitur. Received by County Clerk on August 6, 2020. (SC)20-28213





Combined Case View